DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Amendment
The following office action is in response to the amendment and remarks filed on 12/5/21 and 1/5/22.
	Applicant’s amendment to claim 1 is acknowledged.
	Claims 1-20 are pending and claims 6, 8, 9, 19 and 20 are withdrawn.
	Claims 1-5, 7 and 10-18 are subject to examination at this time.

Response to Arguments
Applicant's arguments with respect to claim 1 have been considered but are moot in view of the new ground(s) of rejection.

Allowable Subject Matter
Claims 13-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 2, 7 and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kobayashi, US Publication No. 2010/0258822 A1.

Kobayashi anticipates:
1.  A light emitting device comprising  (see figs. 5-7): 
	a light emitting structure (“light-emitting unit” region in fig. 5) including a plurality of light emitting parts (110/114/116/121; 210/214/216/221; 310/314/316/321); 
	a dielectric structure (71/72) disposed outside the light emitting structure and not overlapping the light emitting parts (110/114/116/121; 210/214/216/221; 310/314/316/321) when viewed in plan; and 
	a plurality of pads (124, 224, 324, 424)  disposed on a first surface of the light emitting structure and electrically coupled with the light emitting parts, 
	wherein outer sidewalls of the pads (124, 224, 324, 424) are disposed in a region defined by the light emitting structure (“light-emitting unit” region in fig. 5) and the dielectric structure (71/72), 
	wherein at least one of the pads (124, 224, 324) extends from the first surface of the light emitting structure to be disposed on a first surface of the dielectric structure (71/72), and 
	wherein the first surface of the dielectric structure (71/72) is coplanar with the first surface of the light emitting structure (110/114/116/121; 210/214/216/221; 310/314/316/321).  See Kobayashi at para. [0001] – [0197], figs. 1-29.

2.  The light emitting device according to claim 1, wherein remaining pads (424) except the at least one pad that extends to the dielectric structure are disposed within the light emitting structure (“light-emitting unit” region in fig. 5), para. [0131] – [0139].

7.  The light emitting device according to claim 1, wherein the pads (124, 224, 324, 424) are horizontally spaced apart from each another, para. [0131] – [0139], fig. 5.

12.  The light emitting device according to claim 1, wherein the light emitting structure comprises a first light emitting part, a second light emitting part, and a third light emitting part each including a first-type semiconductor layer, an active layer, and a second-type semiconductor layer, para. [0094], [0130], also see fig. 1.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi, as applied to claim 1 above, in view of Kaneko Japanese Publication No. JP 2004014993 A (from the IDS, English abstract and machine translation of record)

Regarding claim 3:
	Kobayashi teaches all the limitations of claim 1 above, but does not expressly teach “wherein the at least one pad that extend to the dielectric structure comprises: 
	a first portion disposed on the first surface of the light emitting structure and having a first width; and 
	a second portion extending from the first portion to the first surface of the dielectric structure and having a second width greater than the first width.”

	In an analogous art, Kaneko teaches:	(see figs. 1-2) wherein the at least one pad (107) that extend to the dielectric structure (106) comprises: 
	a first portion disposed on the first surface of the light emitting structure (101/102/103/105/104)and having a first width (e.g. See fig. 2, portion 107 with smaller width near 108.); and 
	a second portion extending from the first portion to the first surface (e.g. top surface) of the dielectric structure (106) and having a second width greater than the first width (e.g. See fig. 2, portion 107 with wider width away from 108.)  See Kaneko at English machine translation para. [0031] – [0050], para. [0083] – [0111].




Regarding claim 4:
	Kaneko further teaches:
	4. The light emitting device according to claim 3, wherein remaining pads (110) except the at least one pad that extends to the dielectric structure (106) have a third width greater than the first width (e.g. In fig. 2, pad 110 has a width greater than portion of pad 107 with smaller width near 108).

Regarding claim 5:
	Kaneko further teaches:
5. The light emitting device according to claim 1, wherein the at least one pad (107) that extends to the dielectric structure (106) comprises: 
	a first portion disposed on the first surface of the light emitting structure and having a first area (e.g. See fig. 2, portion 107 with smaller area near 108.); and 
	a second portion extending from the first portion to the first surface of the dielectric structure and having a second area greater than the first area (e.g. See fig. 2, portion 107 with lager area away from 108.)

It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Kobayashi with the teachings of Kaneko to form pads having different widths/areas because a change in shape is considered a matter of choice which a person of ordinary skill in the art would have found obvious (In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966); See MPEP § 2144.04 Legal Precedent as Source of Supporting Rationale, IV. Changes in Size, Shape, or Sequence of Adding Ingredients.  


	Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi, as applied to claim 1 above, in view of Bibl et al., US Publication No. 2018/0182746 A1.

	Regarding claim 10:
	Kobayashi teaches all the limitations of claim 1 above, but does not expressly teach:
	the light emitting structure is formed in plural; 
	the dielectric structure is disposed between the light emitting structures; and 
	the at least one pad that extends to the first surface of the dielectric structure is electrically coupled with at least one of light emitting parts of a neighboring light emitting structure.

	In an analogous art, Bibl teaches:
	(see figs. 11 and 13B) the light emitting structure (128 in the second and third columns) is formed in plural; 
	the dielectric structure (126) is disposed between the light emitting structures; and 
	the at least one pad (318) that extends to the first surface of the dielectric structure (126) is electrically coupled with at least one of light emitting parts of a neighboring light emitting structure (e.g. In fig. 13B, pad 318 connects light emitting structures 128 in the second and third columns.)  See Bibl at para. [0087], also see para. [0080] – [0083], figs. 9-10.
 
	It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Kobayashi with the teachings of Bibl to form a plurality of light emitting structures coupled by the pad in order to form a display device.  See Bibl at para. [0005], [0081].

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi, as applied to claim 1 above, in view of Kim et al., Korean Publication No. KR 20160126943 A (from the IDS, English abstract and machine translation of record).

Regarding claim 11:
	Kobayashi teaches all the limitations of claim 1 above, but does not expressly teach: 	further comprising conductive parts disposed on the pads and electrically bonding the pads to a mounting substrate, 
	wherein the at least one pad is disposed between at least one of the conductive parts and the first surface of the dielectric structure.

	In an analogous art, Kim teaches:
	11. The light emitting device according to claim 1, (see fig. 4) further comprising conductive parts (500, solder balls) disposed on the pads (106, 108) and electrically bonding the pads to a mounting substrate (400/410/200).  See English machine translation at page 2.
	One of ordinary skill in the art modifying Kobayashi’s figs. 5-7 to form solder balls (500) as shown in Kim’s fig. 4 would form “wherein the at least one pad (124, 224, 324, 424) is disposed between at least one of the conductive parts (500) and the first surface of the dielectric structure (71/72)”, as recited in the claim.

	It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Kobayashi with the teachings of Kim to form a submount (-i.e. “mounting substrate”) to provide thermal management to the light emitting device.
	

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michele Fan whose telephone number is 571-270-7401.  The examiner can normally be reached on M-F from 8 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kimberly Rizkallah, can be reached on (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michele Fan/
Primary Examiner, Art Unit 2894
5 July 2022